DETAILED ACTION

This Office Action is in response to the amendment filed on November 18, 2021.  Primary Examiner acknowledges Claims 39-54 are pending in this application, with Claims 39 and 41 having been currently amended, Claims 1-38 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,333,317 in view of Cortez, Jr. et al. (10,265,494). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 39 is merely broader than patent claim 13 (as dependent upon claim 1).  It is clear that all of the elements of the instant claims are found except for the explicit teaching “a position that allows slipstreaming of aerosol from the adaptor outlet port into a flow of gas exiting the nasal cannula, such that the breathing gas mixes with the aerosolized medicament from the nebulizer before inhalation by the patient”. 
Cortez teaches an additional system for providing respiratory therapy to a patient utilizing a nebulizer, adaptor, nasal cannula, supply tube, and a cannula body which permits the action of “slipstreaming”.  Explicitly, Cortez teaches “the adaptor outlet port is coupled to the nasal cannula in a position which allows slipstreaming of aerosol from the adaptor outlet port into a flow of gas exiting the nasal cannula” (Column 8, Lines 30-35, and 65 thru Column 9, Line 5; Claims 2 and 10). Additionally, within the disclosure of Cortez, Cortez teaches the concept of “slipstreaming” is a term of art, utilized to effect the flow of gases by permitting an action to “entrain the aerosolized medicament in the flow of breathing gas [such that, in this action of slipstreaming,] as the flow of breathing gas leaves a breathing device (such as a nasal cannula) for inhalation by the patent, the aerosolized medicament is drawn into the breathing gas slipstream, and thereby inhaled by the patient along with the breathing gas” (Column 2, Lines 55-65; also see Column 4, Lines 45-60; Column 5, Lines 1-20; Column 6, Lines 15-20 and 35-40).  Consequently, the resultant effect of this slipstreaming effect is an optimized admixing of the nebulizer gases with the breathing gas prior to inhalation by the patient. Therefore, it would have been obvious to one having ordinary skill in the art to modify the system of ‘317 to include the concept of slipstreaming whereby the “breathing gas mixes with the aerosolized medicament from the nebulizer before inhalation by the patient” as taught by Cortez in order 
With respect to all the claims, both recite the features of a nebulizer having a nebulizer outlet port, an adapter having an adapter body, nebulizer coupling port, an adapter outlet port, a nasal cannula, a nasal prong associated with the nasal cannula, an attachment device, and a supply tube for communicating breathing gas to the nasal cannula.
The limitations of Claim 40 are recited in patent claim 2.  The limitations of Claim 41 are recited in patent claim 3.  The limitations of Claim 42 are recited in patent claim 4.  The limitations of Claim 43 are recited in patent claim 5.  The limitations of Claim 44 are recited in patent claim 6.  The limitations of Claim 45 are recited in patent claim 7.  The limitations of Claim 46 are recited in patent claim 8.  The limitations of Claim 47 are recited in patent claim 9.  The limitations of Claim 48 are recited in patent claim 10. The limitations of Claim 49 are recited in patent claim 11. The limitations of Claim 50 are recited in patent claim 12.  The limitations of Claim 51 are recited in Cortez - Column 7, Lines 15-25.  The limitations of Claims 52 and 53 are recited in Cortez - Column 7, Lines 25-40.  The limitations of Claim 54 are recited in Cortez - Column 7, Lines 40-55. 

Claims 39-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-39 of U.S. Patent No. 9,333,317 in view of Bowe et al. (5,335,656) and Cortez, Jr. et al. (10,265,494).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 39 is merely broader than patent claim 23.  It is clear that all of the elements of the instant claims are found in the except for the explicit teaching of the nasal cannula having a nasal cannula body and supply tubing connected to the nasal cannula body for supplying breathing gas to the nasal cannula body and “a position that allows slipstreaming of aerosol from the adaptor outlet port into a flow of gas exiting the nasal cannula, such that the breathing gas mixes with the aerosolized medicament from the nebulizer before inhalation by the patient”. 
Regarding the nasal cannula having the nasal cannula body and supply tubing, Bowe teaches a conventional nasal cannula (10, Figure 5) having a nasal cannula body (12’) whereby tubing (25) is connected to the nasal cannula body (12’) for supplying breathing gas (via 24) to the nasal cannula body (12’). (Column 9, Lines 10-35 and Abstract). Thus, the construction of a nasal cannula having a nasal cannula body and supply tubing was known to facilitate the delivery of gases to the patient’s nares.  
Regarding the concept of “slipstreaming”, Cortez teaches an additional system for providing respiratory therapy to a patient utilizing a nebulizer, adaptor, nasal cannula, supply tube, and a cannula body which permits the action of “slipstreaming”.  Explicitly, Cortez teaches “the adaptor outlet port is coupled to the nasal cannula in a position which allows slipstreaming of aerosol from the adaptor outlet port into a flow of gas exiting the nasal cannula” (Column 8, Lines 30-35, and 65 thru Column 9, Line 5; Claims 2 and 10). Additionally, within the disclosure of Cortez, Cortez teaches the concept of “slipstreaming” is a term of art, utilized to effect the flow of gases by permitting an action to “entrain the aerosolized medicament in the flow of breathing gas [such that, in this action of slipstreaming,] as the flow of breathing gas leaves a breathing device (such as a nasal cannula) for inhalation by the patent, the aerosolized medicament is drawn into the breathing gas slipstream, and thereby inhaled by the patient 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the system of ‘317 to include the use of a nasal cannula body and supply tubing, as taught by Bowe to be a conventional construction of nasal cannulas suitable for delivering gases to be inhaled by the patient’s nares and additionally, to modify the system of ‘317 to include the concept of slipstreaming whereby the “breathing gas mixes with the aerosolized medicament from the nebulizer before inhalation by the patient” as taught by Cortez in order to optimize the admixing and flow of the nebulizer gas with the breathing gas prior to patient inhalation. 
With respect to all the claims, both recite the features of a nebulizer having a nebulizer outlet port, an adapter having an adapter body, nebulizer coupling port, an adapter outlet port, a nasal cannula, a nasal prong associated with the nasal cannula, an attachment device, and a supply tube for communicating breathing gas to the nasal cannula.
The limitations of Claim 40 are recited in patent claim 24.  The limitations of Claim 41 are recited in patent claim 25.  The limitations of Claim 42 are recited in patent claim 27.  The limitations of Claim 43 are recited in patent claim 28.  The limitations of Claim 44 are recited in patent claim 29.  The limitations of Claim 45 are recited in patent claim 31.  The limitations of Claim 46 are recited in patent claim 32.  The limitations of Claim 47 are recited in patent claim 33.  The limitations of Claim 48 are recited in patent claim 34. The limitations of Claim 49 are recited in patent claim 35. The limitations of Claim 50 are recited in patent claim 36. The .

Claims 39-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 and 13-16 of U.S. Patent No. 10,265,494 in view of Fink et al. (2005/0229927) and Cortez, Jr. et al. (9,333,317). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 39 is merely broader than patent claims 8 and 16.  It is clear that all of the elements of the instant claims are found in the patent claims, except for the explicit teaching of “an adaptor having an adaptor body, nebulizer coupling port, and an adaptor outlet port, the nebulizer coupling port of the adaptor configured to be coupled to the nebulizer outlet port of the nebulizer” and “a position that allows slipstreaming of aerosol from the adaptor outlet port into a flow of gas exiting the nasal cannula, such that the breathing gas mixes with the aerosolized medicament from the nebulizer before inhalation by the patient”.
Regarding the features of the adapter body, Fink teaches a nebulizer (38, “Nebulizer apparatus 38” Para 0032) having a nebulizer outlet port (54, “Aerosol generator 52 may be positioned at lower medicament outlet 54 of reservoir 51 so that the liquid medicament flows by gravitational action from the reservoir 51 to aerosol generator 52 (Flow G).” Para 0034), the nebulizer (38) operable to generate an aerosolized medicament and pass the aerosolized medicament through the nebulizer outlet port (54); an adaptor (55, “Arm 42 {sic - 43} may comprise a supply conduit 55 in fluid communication with aerosol generator 52 at one end and NOTE: In Figure 5, reference character “43” is misnumbered “42”) having an adaptor body (43 - NOTE: In Figure 5, reference character “43” is misnumbered “42”), nebulizer coupling port (defined by the engagement of 43 and 41, “Body 41 may have an upper medicament port 42 at one end and may be coupled to a generally L-shaped arm 43 at the other end.” Para 0033 - NOTE: In Figure 5, reference character “43” is misnumbered “42”), and an adaptor outlet port (58, “The entrained mixture of aerosolized medicament and gas (Flow AB) then passes out of the gas conduit 56 through outlet conduit 58 in outlet nipple 46 and on to the respiratory system of the patient.” Para 0037), the nebulizer coupling port (defined by the engagement of 43 and 41) of the adaptor (55) configured to be coupled to the nebulizer outlet port (54) of the nebulizer (38).  As addressed in Paragraph 0037 of Fink, the resultant effect of this nebulizer and adapter configuration is “The entrained mixture of aerosolized medicament and gas (Flow AB) then passes out of the gas conduit 56 through outlet conduit 58 in outlet nipple 46 and on to the respiratory system of the patient.” Consequently, this medicated gas mixture can also be supplied by intranasal introduction to the patient. 
Regarding the concept of “slipstreaming”, Cortez teaches an additional system for providing respiratory therapy to a patient utilizing a nebulizer, adaptor, nasal cannula, supply tube, and a cannula body which permits the action of “slipstreaming”.  Explicitly, Cortez teaches “the concept of “slipstreaming” is a term of art, utilized to effect the flow of gases by permitting an action to “entrain the aerosolized medicament in the flow of breathing gas [such that, in this action of slipstreaming,] as the flow of breathing gas leaves a breathing device (such as a nasal cannula) for inhalation by the patent, the aerosolized medicament is drawn into the breathing 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the nebulizer of ‘494 to include the specific structure and relationship as claimed and shown in Fink, for the purpose of entraining the gas mixture to be optionally and/or simultaneously supplied to the patient through the intranasal passage in order to facilitate a complete respiratory treatment protocol of the patient and additionally, to modify the system of ‘494 to include the concept of slipstreaming whereby the “breathing gas mixes with the aerosolized medicament from the nebulizer before inhalation by the patient” as taught by Cortez in order to optimize the admixing and flow of the nebulizer gas with the breathing gas prior to patient inhalation. 
With respect to all the claims, both recite the features of a nebulizer having a nebulizer outlet port, an adapter having an adapter body, nebulizer coupling port, an adapter outlet port, a nasal cannula, a nasal prong associated with the nasal cannula, an attachment device, and a supply tube for communicating breathing gas to the nasal cannula.
The limitations of Claim 40 are recited in Cortez - Column 3, Lines 25-35.  The limitations of Claim 41 are recited in Cortez - Column 3, Lines 35-45.  The limitations of Claim 42 are recited in patent claims 5 and 15, as well as Cortez - Column 6, Lines 1-5.  The limitations of Claim 43 are recited in Cortez - Column 3, Lines 45-55.  The limitations of Claim 44 are recited Cortez - Column 3, Lines 50-55.  The limitations of Claim 45 are recited in Cortez - Column 3, Lines 55-65. . 

Response to Arguments
Applicant’s arguments, see Remarks, Pages 8-14, filed November 18, 2021, with respect to prior art rejections have been fully considered and are persuasive. 
Applicant’s arguments with respect to rejections of the claims under double patenting have been considered but are moot because the new ground of rejection.
As noted in the aforementioned rejections, the newly added limitations to the claims were previously recited in patent ‘494 - Claims 2 and 10, and additionally were disclosed in the patent ‘317.  In light of the new double patenting rejections, the claims remain eligible for rejection under double patenting until receipt and acceptance of a terminal disclaimer. Appropriate action is required. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785